         Case 2:08-cr-20009-PKH Document 50                             Filed 07/29/20 Page 1 of 4 PageID #: 146
AO 245D (Rev. 11/16)   Judgment in a Criminal Case for Revocations
                       Sheet 1




                                       UNITED STATES DISTRICT COURT
                                                           Western District of Arkansas

         UNITED STATES OF AMERICA                                         Judgment in a Criminal Case
                    v.                                                    (For Revocation of Probation or Supervised Release)



                JIHAD AZIZ KHALIQ                                         Case No.          2:08CR2009-001
                                                                          USM No.           07922-010
                                                                                                          James Pierce
                                                                                                       Defendant’s Attorney
THE DEFENDANT:
    admitted guilt to violations: Violations No. 1-4                 of the term of supervision.

    was found in violation of condition(s) count(s)                          after denial of guilt.

The defendant is adjudicated guilty of these violations:

Violation Number              Nature of Violation                                                                     Violation Ended
1                             Mandatory Condition: New law violation                                                  02/07/2020

2                             Mandatory Condition: Shall not possess a firearm                                        02/07/2020
3                             Standard Condition 1: Shall not leave the judicial district without the
                              permission of the court or probation officer                                            02/07/2020
4                             Standard Condition 11: Shall notify the probation officer within seventy-two
                              hours of being arrested or questioned by a law enforcement officer                      02/07/2020

       The defendant is sentenced as provided in pages 2 through          4 of this judgment. The sentence is imposed pursuant to

the Sentencing Reform Act of 1984.


         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered
to pay restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances.

Last Four Digits of Defendant’s Soc. Sec. No.:           2927                                            July 28, 2020
                                                                                                Date of Imposition of Judgment
Defendant’s Year of Birth:          1977
                                                                                                      /s/ P.K. Holmes, III
City and State of Defendant’s Residence:                                                                Signature of Judge
                       Alma, Arkansas
                                                                                  Honorable P.K. Holmes, III, U.S. District Judge
                                                                                                      Name and Title of Judge


                                                                                                         July 29, 2020
                                                                                                               Date
       Case 2:08-cr-20009-PKH Document 50                                   Filed 07/29/20 Page 2 of 4 PageID #: 147
AO 245D (Rev. 11/16)   Judgment in a Criminal Case for Revocations
                       Sheet 2— Imprisonment

                                                                                                 Judgment — Page   2       of   4
DEFENDANT:                JIHAD AZIZ KHALIQ
CASE NUMBER:              2:08CR20009-001


                                                              IMPRISONMENT

        The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of: Twenty-four (24) months, with credit for time served since March 7, 2020. There is no term of supervised release
to follow.


        The court makes the following recommendations to the Bureau of Prisons:

        The defendant is remanded to the custody of the United States Marshal.

        The defendant shall surrender to the United States Marshal for this district:

             at                                       a.m.           p.m.       on                                     .

             as notified by the United States Marshal.

        The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
             before 2 p.m. on                                               .
             as notified by the United States Marshal.
             as notified by the Probation or Pretrial Services Office.

                                                                     RETURN

I have executed this judgment as follows:




        Defendant delivered on                                                        to

at                                                 with a certified copy of this judgment.




                                                                                              UNITED STATES MARSHAL


                                                                            By
                                                                                           DEPUTY UNITED STATES MARSHAL
       Case 2:08-cr-20009-PKH Document 50                                    Filed 07/29/20 Page 3 of 4 PageID #: 148
AO 245D (Rev. 11/16)    Judgment in a Criminal Case for Revocations
                        Sheet 5 — Criminal Monetary Penalties


                                                                                                      Judgment — Page   3   of     4
DEFENDANT:                 JIHAD AZIZ KHALIQ
CASE NUMBER:               2:08CR20009-001
                                                CRIMINAL MONETARY PENALTIES

     The defendant must pay the following total criminal monetary penalties under the schedule of payments set forth on Sheet 6.

                       Assessment                   JVTA Assessment*                Fine                     Restitution
TOTALS          $      -0-                        $ -0-                           $ $2,022.15*             $ -0-
                                                                               (*remaining balance)


     The determination of restitution is deferred until                      . An Amended Judgment in a Criminal Case (AO 245C) will
     be entered after such determination.

     The defendant shall make restitution (including community restitution) to the following payees in the amount listed below.

     If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified
     otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal
     victims must be paid before the United States is paid.



      Restitution amount ordered pursuant to plea agreement $

      The defendant must pay interest on restitution or a fine more than $2,500, unless the restitution or fine is paid in full before the
      fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be
      subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

      The court determined that the defendant does not have the ability to pay interest and it is ordered that:

          the interest requirement is waived for the                  fine         restitution.
          the interest requirement for the               fine            restitution is modified as follows:

Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed
on or after September 13, 1994, but before April 23, 1996.
       Case 2:08-cr-20009-PKH Document 50                                 Filed 07/29/20 Page 4 of 4 PageID #: 149
AO 245D (Rev. 11/16)   Judgment in a Criminal Case for Revocations
                       Sheet 6 — Schedule of Payments

                                                                                                      Judgment — Page        4       of       4
DEFENDANT:                  JIHAD AZIZ KHALIQ
CASE NUMBER:                2:08CR20009-001

                                                      SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties shall be due as follows:

A          Lump sum payment of $          2,022.15                   due immediately, balance due

                not later than                                          , or
                in accordance with           C,           D,           E, or      F below); or

B          Payment to begin immediately (may be combined with                   C,           D, or        F below); or

C          Payment in equal                 (e.g., weekly, monthly, quarterly) installments of $                    over a period of
                        (e.g., months or years), to commence                (e.g., 30 or 60 days) after the date of this judgment; or

D          Payment in equal                 (e.g., weekly, monthly, quarterly) installments of $                    over a period of
                        (e.g., months or years), to commence                (e.g., 30 or 60 days) after release from imprisonment to
           term of supervision; or

E          Payment during the term of supervised release will commence within               (e.g., 30 or 60 days) after release
           from imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay.
F          Special instructions regarding the payment of criminal monetary penalties:
           If not paid immediately, any unpaid financial penalty shall be paid during the period of imprisonment at a rate of up to 50%
           of the defendant’s available funds, in accordance with the Inmate Financial Responsibility Program. During any residential
           reentry placement, payments will be 10% of the defendant’s gross monthly income.



Unless the court has expressly ordered otherwise in the special instruction above, if this judgment imposes imprisonment, payment
of criminal monetary penalties is due during the period of imprisonment. All criminal monetary penalties, except those payments
made through the Federal Bureau of Prisons’ Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




     Joint and Several

     Defendant and Co-Defendant Names and Case Numbers (including defendant number), Joint and Several Amount and
     corresponding payee, if appropriate.




     The defendant shall pay the cost of prosecution.

     The defendant shall pay the following court cost(s):

     The defendant shall forfeit the defendant’s interest in the following property to the United States:



Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
